           Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 1 of 31

i~OV
   JACKSON LEWIS P.C.
   Marjorie N. Kaye, Esq. (PA #315093)
   Kristin L. Witherell, Esq. (PA #325594)
   Three Parkway
   1601 Cherry Street, Suite 1350
   Philadelphia, PA 19102
   T: (267) 319-7802
   F: (215) 399-2249

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ANTONIO ROMERO,                                                      19         4932
    7 Long Meadow Road                                 CIVIL ACTION NO.:
    Royersford, PA 19468

                          Plaintiff,                           NOTICE OF AND
                                                           PETITION FOR REMOVAL
           V.


    GUARDICORE, INC.,
    I 00 Summer Street
    Suite 1600
    Boston, MA 02110

                          Defendant.     -   -   __J




   To:    Clerk of Court
          U.S. District Court for the Eastern District of Pennsylvania
          2609 U.S. Courthouse
          601 Market Street                                                                           _,
          Philadelphia, PA 19106

          Sidney L. Gold, Esquire
          Sidney L. Gold & Assoc., P .C.
          1835 Market Street - Suite 515
          Philadelphia, PA 19103


                         NOTICE OF AND PETITION FOR REMOVAL

          Pursuant to 28 C.S.C. § 1446, Defendant hereby invokes this Court's jurisdiction under 28

   C.S.C. § 1332, and states the following grounds for removal:
         Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 2 of 31




                                          BACKGROUND

                I.      Plaintiff Antonio Romero ("Plaintiff') instituted this action on September

16, 2019 in the Pennsylvania Court of Common Pleas, Philadelphia. A true and correct copy of

the Complaint is attached hereto as Exhibit "A."

               2.      Defendant was served with the Complaint on October 4, 2019.

               3.      These documents constitute all pleadings, process and other documents

served upon Defendant in this action. These documents are the initial pleadings served upon

Defendant setting forth the claims upon which Plaintiffs action is based.

               4.      This notice and petition is timely filed pursuant to the provisions of 28

lJ.S.C. § 1446(b) in that Defendant has effected removal within thirty (30) days of receipt of a

paper from which it could first be ascertained that this action is removable.

               5.      Defendant has not filed an answer or other pleading in the Pennsylvania

Court of Common Pleas, Philadelphia County.

               6.      Venue is proper in this Court as it is the District Co?f1 of the United States

for the district and division within which the state court action is pending.

                                 DIVERSITY JURISDICTION

               7.      The Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

I 332(a)(2) because it is a civil action between citizens of a State and citizens or subjects of a

foreign state and the amount in controversy exceeds $75,000, exclusive of interest and costs. This

case may therefore be removed pursuant to 28 lJ.S.C. § 1441.

               8.      28 G .S.C. § I 441 (a) provides, in relevant part, that "any civil action brought

in a State court of which the district courts of the United States have original jurisdiction, may be




                                                  2
         Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 3 of 31




removed by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending."

                9.     This action is one over which this Court has original jurisdiction. Pursuant

to 28 U.S.C. § l 332(a)(2), the district courts have original jurisdiction of all civil actions between

citizens of a State and citizens or subjects of a foreign state where the matter in controversy exceeds

the sum or value of $75,000.

                IO.    In this matter, there is complete diversity of citizenship between Plaintiff

and Defendant. Plaintiff is and has been, both upon the filing of the subject Complaint on

September 16, 2019, and the filing of this removal petition, a citizen and resident of the

Commonwealth of Pennsylvania. Guardicore, Inc., has been and is, both upon the filing of the

subject Complaint on September 16, 2019, and the filing of this removal petition, a Delaware

corporation with its principal place of business in the State of Massachusetts.

               11.     The entire amount in controversy, while not specifically enumerated in

Plaintiffs complaint, appears to contemplate an amount exceeding the sum or value of $75,000.00.

See Ex. A. Where removal is based on 28 C.S.C. § 1332 (a), and the plaintiff does not specifically

delineate damages sought in the complaint, courts must measure the amount by a reasonable

reading of the value of the rights being litigated. 28 U.S.C. § 1446(c)(2); see also Werwinski v

Ford Motor Co., 286 F. 3d 661,666 (3d Cir. 2002) (finding that district courts must measure the

amount in controversy "not ... by the low end of an open-ended claim, but rather by a reasonable

reading of the value of the rights being litigated") (quoting Angus v. Shiley Inc., 989 F. 2d 142,

146 (3d Cir, 1993)). In this matter, a reasonable reading of the complaint supports Defendant's

position that the amount in controversy exceeds $75,000.




                                                  3
          Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 4 of 31




                 12.    Here, Plaintiff seeks to recover "an amount in excess of $50,000 in

 economic damages and compensatory damages for emotional distress, together with costs, interest,

 and attorneys' fees." (Se~ Exhibit A). Given the relief requested by Plaintiff, Defendant submits

 that the amount in controversy exceeds the jurisdictional amount. Therefore, the jurisdictional

 threshold of $75,000 is satisfied.

                I 3.    Based on the foregoing, this Court has original jurisdiction over Plaintiffs

claims by virtue of diversity of citizenship and satisfaction of the amount in controversy

requirement of28 U.S.C. § 1332(a)(2). Thus, this action may be removed to this Court pursuant

to 28 U.S.C. § 1441(a).

                                               VENUE

                Pursuant to 28 U.S.C. §§ 1441(a), venue lies in the United States District Court for

the Eastern District of Pennsylvania because the state action was filed in this District and this is

the judicial district in which the action arose.

                                              NOTICE

                Pursuant to 28 U.S.C. §1446(d), Defendants have given written notice of the

removal of this action to all adverse parties, and has filed a copy of this Notice with the Clerk of

the Court of Common Pleas, Philadelphia County, Civil Division.

                                                   Respectfully submitted,


                                                               LE~-

                                                   Marjori •.  Ka[:  (PA #3150'-"""'-'--
                                                   Kristi ,. With~ell (PA #325594)
                                                   T e Parkway
                                                   1601 Cherry Street, Suite 1350
                                                   Philadelphia, PA 19102
                                                   T: (26 7) 319-7802
                                                   F: (215) 399-2249


                                                      4
        Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 5 of 31




                                   marjorie.kaye@jacksonlewis.com
                                   kristin,_._witherell@jacksonlewis.com
                                   ATTORNEYS FOR DEFEKDAKT

Dated: October 2Z,_ 2012




                                      5
         Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 6 of 31




                     IN THE L~ITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            ------'I



 ANTONIO ROMERO,
                                                          CIVIL ACTION NO.:
                       Plaintiff,

        v.

 GUARDICORE, INC.,

                       Defendant.
                                        -   -   __J




                                CERTIFICATE OF SERVICE

              I hereby certify that on this 22nd day of October 2019, a true and correct copy of

Defendant's Notice of and Petition for Removal was filed with the Court and served upon the

individuals listed below, via E-mail and/or Overnight Mail.


                                      Sidney L. Gold, Esquire
                                    1835 Market Street, Suite 515
                                      Philadelphia, PA 19




                                                      6
Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 7 of 31




 EXHIBIT A
                                Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 8 of 31


              Cou·t of Cornmon Picas of Phi:adclph1a Courty                                                                                                     For Prothonolllrv Use Orilv (Occ\el Number)
                             Trial Division
                                                                                                                                  SEPTEMBER 2019
                                    Civil Cover Sheet                                                                                                                                                                   002012
"1.A·"·,rrs "~"'f.                                                                                                   Of:FSNJAN' S r..AM(
 i''I'·,\'                      l<v".E!V.,                                                                                   _;JJd~C<t                  :n::n;.         t    hit'



P..)l"H1q·b.:\:"lJt-tf':.l5.                                                                                           .t         ~..   AAJ."v   ..... i>,."J       ~

  -      L,' •;(:. M(.AY.,, l".')1,~                                                                                                                            ·,.c,;                       .' r
                              t~                   , 1 f. ~
                                                                                                                            It
                                                                                                                                    ...
                                                                                                                                 ;.,,
                                                                                                                                                 \,.,




                                                                                                            COM\ilfN:... MlN'T or ACIIOl't
                                                                                                              00 CC1rnplw,1                                     0           ?t:t1tu>n i\Ct,(\O



                                                              ::.,"'{.A/1,l' PR(\(,R'AJJS

                                                              D    Ar-~)lhlHlt\1                 lJ   \.\u~, ln•                                                D           (1'1'1/'nC<C~                           U     5e1Uemt111
D ssr ooo oo or ttss                                          @ ,lu,y                            0    S;i, ,ngs Ar   ,r.,n                                      D           M,110, (.t'hott Appeal                  0     Minors
@ Mae than $50.000 O<l                                        D    N<n,Jury                      [J   Prt11J•.Jn                                                0           Sta<utm) .\pµ;..,ls                     0     W/D/Surv.vul
                                                              D    Ot'\Cf'




                                                                                                                      ALEO                                                                        .. '.'.•Sf s.,oAc• •o
                                                                                                                                                                                                 t .()OR(.iM' i{.)..,-0~'.Jt.R •
                                                                                                              PROPROTHY                                                                                           vu,              ti\)



                                                                                                          SEP 16 2019
                                                                                                               A. SILIGRINI

TO THE PROTHONO f ARY
K•nd!y c11ter my appe>aranre on hcha!f of Plai11tiff/Pet11,oner,Appcllant MJ. ,A,.;_;                                                                                       r-t.:,•li:·.
Papers rray be ~i;:rve<l ut 1he ~dd• l.'S~ set forth bc,o"




                                                                                                                            ,.                     ~.JI

"'"')N! t.-Jft4${..,
               "r'    ,")f• l               ·; j                             /        '     :I




      ,1\,1)!!.JP!t '~'"'\f   ''"'R...-,i    lf"U~./ 'f.}11..-A'#      ~

               f',t \
                                                                                                                                                                                                                          :;   '
    Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 9 of 31




SIDNEY L. GOLD & ASSOC.PC                                                      ·:Hl'- I~ Nf;)li ,t'\..;.'\i~i-ID:U~Wy th,.,
Sidney L. Gold, Esquire                                                        MA lTE~!t!i.H.iRa:f"TJUfibal Records
£dcnt1ficat1on No 21374                                                        I~ 11!'.REHY rl>t~wt-.9J'Q:? 03 :2 I l"'
1835 Market Street · Suite 51 5                                                                       A. SlLIGR!NI
Phl ladelphia, PA l 9 l 03
(21)) 569-1999                                                                Attornc:rs for Plam:iff

ANTONIO ROMERO                                                                COURT Or· COvtMON PLEAS
7 Long Meadow Road                                                            PHILADELPHIA COUNTY
Royersford. P /1. 19468
                            Ph1int1ff
                                                                              SEP I E~1B!·.R TERM. 2019
                                                                              NO
CTl JARDJCORE. INC
650 Cal 1forn,a Street. 7"' F l0m                                             rrvrr TRIAi. DIVISION
San Francisco. CA 94108
                     Deferdant


                                                     f\!Ot1(E   ro DEHNC

                             NOTlc.E
     You have been sued In court. If you wish to defend
     againrt the cla•ms set forth tn the following pages,          Le han dcrnandado a usted en la corte. Si usted
     you must take action within twenty (20) days after            quiere defenderse de est.as de estas demandas
     this complaint and notice are served. by entering •           expue.st.ils en las paglnas slguientes, ust.ed tlene
     written 11ppe:11r.1nce personally or by attorney and          veinte (20) dlas d& pta:zo al partir do la fedla de la
     filing in writing with the court your defenses or             demanda v la notiflca<:ion. Hace falta asentar una
     objecttons to the claims set forth against vou. You           c-0mparencia escnta o en persona o con un abogado
     arc wometl th•t if you r,111 to clo so the c.a.se may         y enlrnyar • l.s corte en forme escrita su5 defenses o
     procePti without you and a J<tdgment may be entered           sus objeciones a la, demanda& en contra de su
     against you by the court without further notice ror           persona See av1sado que si usted no se deflende, la
     any money claimed in the complai11t or for any other          ecrte tomara med,das v puede contlnuar la demanda
     d<1im or r-elief rcque:sted by tt>e plaintiff. Yoi. may       en contra suya sin previo aviso o nolifiuu;ion.
     lose rnoney or property or other rights Important to          Mcmas. la corte puede decidir a favor del
     you.                                                          demandante v requiere que usted comp1a con todu
     YOU SHOUlD TAKE THIS PA.PER TO YOUR LAWYER                    las provisiones de esta demanda. Usted puede
     AT ONCE, If YOU 00 NOT HAVE A LAWYER. OR                      perder dinero o sus propledades u ot,-os derechos
     CANNOT AFFORD ONE. GO TO OR TELEPHONE THE                     importantes para usted. LL EVE EST A. DEHAN DA A UN
     OFFICE SET FORTH BELOW TO FIN:> OUT WHEIU:                    ABOGADO lf.lMEDIATAMENTE.                SI NO TU:NE
     YOU CAN GET L.1:GAL Hl:ll'. lHUt .9ttl.~I';                   A60GAOO O Sl NO TIE NE El DINERO SUFIClENTE DE
     e.B~Y9JJ W,l.TH J!'lf9P.1'1A.TJQ.t1.!UlQ!l!J:Ul3lNG           PAGAR TAL SERVlCO, VAYA E.N PERSONA O llAME
     ~.WYEIL l.F YOU C,.NNOT J\.FfQ~O. JQ tfJBE .A                 POR THfFONO A LA OFICINA CUYA DIRECCION SE
     !,,~WY;!!, I!l.lS _OFF1Cf. 1>1AY   Bl AOL~ .TO f>R.OVIOE      E.NCliENTRA ESCRITA A8A.)O PARA AVERJGUAR
     YOU _VlfJT!jJ~~('ll~llQ~ A60l!,T fl.Q_tr:tJ;;~!._HI\_T        DONO£ Sf f>UEDf CON5fGUIR AS!STl:Nl1A LEGAL
     "1AV Off~_.Lf,~. $.f:RV!CJ,S TO _!:t_l<W'Ht P!;!lSONS            ASOCIAClON OE lICENCIAOOS OE FILAOELF!A
     1\1 J. RiOUCEO Hf OR NO FEE.                                   51:RYICIO DE REFERENCIA f INFORMACION LEGAL
              PH!LADELPHIA BAR ASSOCI~TION                                           Orie Reading Center
      LAWYER Rt.ffRRAL AND JNfORMATION SfRVICf                                  fUactelfla, Peonsy111an111 19107
                   One Reading Center                                              Telefono: 215-238·1701
                    Philadelphia. PA 1910}                                           [215) 238-6333
                  Telephone. 215·238-1701 &                                          TTY-(215} 451-6197
                        (215) 23lHiJ33
                     TTY- (llSJ 451·6107
     Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 10 of 31




SIDNEY I.. GOLD & ASSOC . PC                                  TH!S lS NOT AN ARBI1RA TJON
Sidney L. Gold, Esqu1:·e                                      MA ITER. A JURY rRJAL
Identification No.: 21374                                     IS HEREBY DEMANDED
1835 Market Street · Sl1ite 5 I 5
Ph1ladelph1a. PA 19103
(21 S) S69· l 999                                             At1or·,eys lor Plaintiff

AN l"ONIO ROMERO.                                             :OURT OF COMMON PLEAS
7 Long Meadow Road                                            PHILADELPHIA COUNTY
Royersford, PA 19468
                       Plain:iff,
        V                                                     SEP l'f.:.MBCR TERM, 2019
                                                              NO ..
GUARDICORE. INC
<~)0 Cahlorma S1re1.t. 1' 11 rtou:                            CIVIL. TRIAL DlVISlON
San l·rarn.1sco, l /\ 94 HJ8
                         Defendtnt


                               C[VIL ~CHON COMPLAINT
                                     (P(l11t1sylva11in common law)

I.      PRELIMINARY STA TF.ME'.'IT:

        I.     This 1s an action to:· an award of damages on behalf of Piaintiff, Antcnio

Romero (.. Plaintiff') aga.nst Defe11dant Gun1d1Corc. Inc ("Defendant''). who was

harmed by the Defendant ·c, unlawful oct,on.:;

        2      This action anses under Pen11sylv<Jn1a comrnor law Pla;nt1ff bnngs this

action as a result of Defendant's un awful misrepresentation with respect to Plaintifrs

employment P.aintiff further alle-ges that Defendant unlawfJlly breached his

w1ployme11r cont1 act v,ith the Defendant.




                                                                                          < .: ,t 11 )   1   S.,
     Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 11 of 31




H.       VENUE:

         3. /     Venue is proper 1111hi..; judicial county as the Defendant regularly co=1ducts

business in Philadelphia, and the transactions and occurrences upon which Plaintiffs

clanns are based occurred           1n Phdadeli.-;h1a County.

Bl.      PARTIES:

        4.        Plaintiff. Antonio Romc·o ("Plaintiff''), is a thirt}-two (32) year old 1;1ale

and c1:1zen of the Commonv,calth of Pennsylvania. res1d1ng thcre:n at I 21 Forelock

Court West Chester Pcr.rb\ h·,m1c1. 19382

         5        Ddend,int. Cu.11J1Con:. 'r;.. c-Deicndant'"). is a corporation culy organized

and existmg t:nCer the          l€lWS   of the State of Delaware. mamtainmg a place of business

located at 650 California Strec:, T" Floor. San Frarc1sco, Ca:ifornia, 94108

        6        At all t1111es rc1c\.an1 hereto Defendant was acting through ,ts agents,

servant~ and employee~, wh1.) were acting w1thm the scope o·· their authority, course of

employment, and under tr:e direc1 control of the Defendant.

IV.     STATEMENT OF FACTS:

         7.      In or about .lan1.1ary of 2017. Defendant began to actively rccr..iit Plaintiff to

fill Defendant's Tecl:n1ca 1 Account Manager ( 'TAM'') pos1t1or..

        R        Rv wa, of ~a<..kgro·ind. :)dcndant sells and rn~ta'ls sectnty sciftware that

allows its customers to 1dentd) d;:(1c11..nc1es ,n         their   data security :n order tc prevent

poss1!:ile dala bre1:H.. he:,




                                                       J
  Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 12 of 31




        9       13y way ot' funher background. Defendant entered into a contract with

Comcast Cable Communical1uns. J I .C ("Comcast'') ,rior lo Plainti                rrs hire to install
security software onto Comcast's servers

        I0.    Dunng Plaintiff . . recruitment process, Defendant expressed that Defendant

sought to hire an md:v1ciual to wo1k solely on the Comcast a.;count Spec1ficall)'. the

Defendant represented m Pin 111ti ff    ttial   Defendant had a three (3) year contract with

Comcast to tr.stall 85,000 software ·agents" ever the term of the three-year contract.

        I l.   By way of background.            'a~enLc;''   are defined a" specific pieces of software

installed on eacli end point c;crvcr Ager.ts collect and c:tore data taken from various

connections within Comcasi"s sy:,iem and ~end the data to a management server for

analysis.

       :2      Dunnp. the recrwtmerit process. Pta1t1t1ff expre,<-cd his hesitation to leave

hi:, then-current empioymcnt Spccdically. P:aint1ff was not act,vely seeiong alternative:

emplcyment and wa~ sa11::.t1cd with his the11-...::1:-rent r,1le

       13      On m ab0u1 Mar:h I::. 20 ! :. Defendant cxtendec !ls first employment oiler

to Platnt1ffthat ,nc:uded a $13S.(•00 salary plus a $15,000 bcnus and 10,000 shares                 in


Defendant',; stock

       l 4.    In n.,-spomc thereto Plai1t1ff mformed Defendant that the compensation

offered would effectively result    1·1 c   I~ -'.;.0% pa} red1.;ct1on from his then-current

employment when benefits and expense:: v...t:re tactored mto the salary offer

       15      On m about March 2f-. 20 ! 7, Pla1r,t1ff reJected Defendant's employment

offer alter the parties W<'re unable to re,1ch an agree1nenr on the terms of his employment.

                                                       3
                                                                                                 <. ,v· I'.) - ,.-   t·
   Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 13 of 31




        16     I hereattcr.     0:1   or about Oc :obcr l 0, 20 17, llan Stern ('·Stern''), Vice

President of Human Reso;.irces. contacted Pla;nli ff and :nctcated that Defendant was

interested in pursuing further compensa11or. negotiat:ons.

        J7     On or about October 18, 2017, Ddemhmt extern.kt! its :,ccoml employm::m

offer lo Plamti ff that indud1.:d a $1 80.000 salary pl...1s a $20,000 bonus and 20,000 shares

of Defendant's stock      ln addition, De tend ant stated that P!aintiff would be entitled to

panicipate in a ne\.\l benefit plan which would beccmc eITec.;t1ve mo: about January of

2018

        I8      Ir rec;p(m:se    th~n::to. on or :.ihout Octohe1 l 9. 20 ! 7 Plaintiff agam expressed

his hes1rn1ion over :edv ng      111":>   the11-,.,,me11: e1nploy1nent lie contacted Stern to inq1.ure

about the benefit plan Stern stated that he could not provide any dela1I,; about the

anticipated beneti1 plan In connection thereto, Defendant further demanded that Plaintiff

accept tl":e said position by the end o(the week.

        19.    As a rcsua thereof. on said date r.aint1ffrejected Defendant's employment

offer

        20     ·1 hereafter. on or about November 30, 2017. Mona Stnck ("Strick"), Third

Parry Recruiter. conLal:ted Plai:"ttiff ::.tati11g that Dck11Jun1 wantell tu mdkt: a third offer of

empl0y1"1ent

        21     011 i.:r ,,ho,11 l k:·1-,•1!:i,:r < :::011 _ PLrn ti If -;pokt~ v.ith Shlom, Ccva ('·Geva''),

D1rcc..:10r vfCuscorncr Succc.::.~. ab..lt,l the roles and rc<.ponsibil1t1cs of the TAM position.

Geva represented to Plc1m:1fl lbat Detendai1t r,ad a good working relat1onsh1p with

Comcar.1. an<l that Dcfendant h"d already ,nstalled approx11natcly I 0,000 agents.
                                                        4
   Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 14 of 31




           22.         On said date, l'la111t1fl expre,sed to Uefendant :hat t.e would sustam a

5ignificant loss by lcavmg h:s thcn-ct11Te:11 employ:11cnt Upon information and belief.

Plaint1ff s expected lo~scs lOta'.cd ,rore than $13,000 per annum.

           2.L         On or ahcut Occcmhcr l 3.201 7, Plalllt ff me~ wnh Geva, Nathan Purdue

( Purdue''). Vice Pre<;1dcnt of ~ortl: Aint:r1car, Sdlc:,, and Ar,el Zelllir. (''Zeitlin''). Chief

Technolog~· Off1r.:t:r Dur1;1g ~a1<l mcet1ng, G1..va. Pu:<lu~, ,md Zeitlin represenleC to

Pla:ntifflhat Defendant hud a good working                           relauonship with Comcast. They !>taLed that

Defendant lrnd installed over I 0,000 agents with an add1t1onal 2,000 installs expected to

be completed by the end of December of 20 I:, and that Defendant completed

approximately 40            10   50% of the Yi.;ar I :arget:i.

           :?4.        During ;:,md ineetin 6 . :1 larn11fT inquired what the specific targets were for

the Comcast account ar.d what wou:<l ,>ccur if said targets were not met In response,

Defendam ,tc;1t<.:d lhat target estimates were 27,000 to!al installs in Year I, 55,000 total

installs    in    Year 2. and 85:JO)        total in:, al   ::>   :n Year 3 Defendant represented that the

pro1ect    wa<;    01   <;cheduk c1s cxr,ectt:d

           25.         On or about December 16, 2C 17, Defendant ex.tended its third employment

olfer to Pla111t1ff that included an annual saiary of $180,000 plus $20,000 111 bonus and

20.000 :;hares o:· Defemiant's stocl-. l\ddit1onally, the offer slated tr.at Plaintjff would be

··entitled to part.c1pate          in   the fringe benefit prograr.1s of the Cotnpany as shall be

applicable        lO   the Company's LS emplu:;vet:::, ··

           2:1         l}1 or about OeL.c:trber 21, 2017, Plamt1ff dCCepted Oefendant's

employinent ofter nnd sub1rnllcd the s1gncc1 offer letter

                                                                   '.:,
    Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 15 of 31




           27.          On or about Dcccmb-:1 24. 20 I 7 , Stern <:.ent Plaintiff an email stating

"Bl::J~l::FITS WILL 8[ fROM DAY l Vvl: ARE GOING TO OFfER (AS OF

JANUARY 2018) AN lMPROVFD MFDICAL PLAK 100% COVER OF THE

rMPLOYEE COST. 40% COVER OF :'Hf FAMlLY WITll A CAP OF $1200. THIS

ALSO INCLUDES DFNT/\L A\10 VISION WE WILL ALSO HA VE A MA-:-CHING

OF THf- EMPLOYfT'S CONTRJBUTION                              -:·o   1 l0l K (50%) UP TO 6% OF THE

SAi.AR Y {A\JI) IMV.r.1)1 A I El Y vr.srl'!G I· ROM DAY l)" Stt!rn also confirmed.

"BONUS IS PAI l) QUI\R l'ERL Y. WE IR Y TO PAY IT AS CLOSE TO THE END OF

THE PREVJOI :<; QI. AR TrR "                    A t11,c ,rnd r 1rre-c rnpy of        the sa,d email from Stern

r.ated December 24 20 I·; ,~ at11'll·!1cd hcretc,           ,1) [   xhill11 · A ..


           28          On C'r about Dcctmbcr 1.9, 2(1 l i.      111     am,c1pa110:i of commenc1:1g

employment             111   his new role \>,,11h th:: Defondant. Plaintiff <;ubm1lted his two-weeks'

not:ce with his theri employer. {·~ l'ictworks, Inc

           29.          On or ahout .January 14. 20 I~. Pia ntdTcmnmenced employment with the

Defendant as a Tcchn1cal Accoun: Munagc~ ( .. TA.M")

           30          On 01 about January 22. 2C l 8, Dcfcnda:1t notifed Pla1nt1ff that Plamt1ff

wa~ uuablc tu conlr 1bute lo h1~ 40 l k bt:nefil::. unu I oa or a bod March 14, 2018 due to

"paperw:Jrk delay::-." ·1 his tkect!) <.;,1n:rnd1c1d the rcprcsenlauons made by Defendan:

1,a.1 Pla1n11ff1-vn1il<l he :1hlt' 111 n,ntr h11e (,,,<1 rnat,:h fwin t'1r com,nencement ofhi!>

(;!11pf 1.l)'llH.:nl

           3:          Un rn about .January 2'.:i. !.U I~- Pla1ntilf met ,v1th Stern to discuss the

hencfits plan. as Plaintiff had not heen not died when to cn··oll Stern indicate<! thatthe

                                                            b
  Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 16 of 31




benetits plan was st!l; pendmg approval by the Defendant's Board r:otwithstanding earlier

representations that the pian would be cffccl1vc on Plaintiff-, first day of employment.

         32.           On or about Feb,l:ar} l 9, 2018, Plaintiff agam inquired abou1 the benefits

plan Stern mformed hi1r 1ta1 th~ tem:Gt!> plan                   wc1:,   :,till pending but that Deft::ndant

·'hoped'' 1l would bcc,)mL: e ffecuve             in   Ot arnund Arni of 2018

         33            011 or abou: I ebruary 26 ?O: 8, C::micast informed Plaintiff that Comcast

set a rnrget for instal:at,on of 85,000 <1gc11t:, to b..: LOmplctcd by the end of Ma:-cl1 of 2018,

a gross de" ta~ion from the March 2020 target deadline outlined by Defendant durir.g

Plaintiffs recrmtment :-iroccs,.

         34            On or about Api ti 4. 2018, Ptamtiff met with Gc:va and Perdue to discuss

th~ aforementioned discrepancy hetwecn lor1casl and lJefend.tnt on t:ie target date for

the 85,000 agem 1n!:>tallat:ons

         35            During said meellng. Plaintiff learned. for the ftrst tm:e, that Defendant's

service contract with Co111ca~t \vJs SU')1ect to yearly renewal,                   1r:   direct contradiction 10

Defendan1      '.->   Pfllll rc;Jrt:<;C11tat1nn, that 'he <-er, ices c0nt·act wa<, -;uh ect to a fixed three-

year term More twub 111µ. Plaint: ti' karn..:d that there vvas growing concern lhat Comcast

would not renew the M.:rv1n             c1g1\..t:111cnt


         36.           On or about April 18. 20 l ~. ;)efendant launched an upgrade to the installed

dgents   in   Com cast', sf.:"rvers 011ri 1:g said upgrade it became apparent that the number of

agcnt5 tlwt were actually m:.tullco an<! active was sub'>t11nt1ally less than what had been

reported.




                                                            ,'
   Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 17 of 31




        J"/.    ~pcc1fically, Pla,nt1(f l~Jrncc 1:--m Uctcndant had completed only

approximately S.000 to 7,000 :nstalis. Th 1s figure was m direct contradiction to the

representations made by Defendant at Lhe l:me of PlainlJ frs htre that Defendant had

completed at least 12,0UO rnstails.

        38.     0'1 or about Apr I 29, Pla111t1ff c1gain inquired about the berefits plan

Defendant pro1m$cd him as part of hi~ cotnpensation

        39.     Qi 01   about Ma 1 2. 2018, Defendant informed Plaimiffthat he wa,;; not

inclt1dcd in the open cnroilmcnt letter for the benefit plan and that the enrollment period

had cln<;~d on April HJ. 7.0 ! 8 Up0n: ,fonnc1t1or Hnd bd1ef. Defendant sent said open

enrvllmr;nl lt:ttt:: to e111ployce, ,,1   ni   about .1an1a1 y pf 2018 but never sent uae to Plamliff

       40.      On or about Ma) IS. 20 I 8. a Comcast representative disclosed to Plaintiff

1h111 Oefendanl m1.;;n.:prc-;cntcJ the~ AM posit10:1 to Pla:n11ff Spec1fically, the

representative informed Plaint·ffthat Coincast had requested an entirely different set of

duties than what Dctcnda:it recruited Plaintiff to perform.

       4I      Thereafter. on or about Mu) I 6. 20 l 8. Pla1nt1ff attended a meeting with

Geva durmg wh1t.:h (ieva adm11tt:d that PJ ..11nt,ffs pos1t1on was. not what Plaintiff"was

led to expect ··

       42      On or abour .lt..ne 20. 20: 8 Defendant abruptly terminated Plamtiff's

employmt>nl




                                                       8
   Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 18 of 31




                                     COUNT I
         (Pn Commnn law - Fraudulent Misreprese11tatio11/Fr11udulent inducement)
                                                Plaintiff v. the Defenrlan I

          43.           Plaintiff m1.,oq)O'ate:s by rdcience paragraphs I through 42 of this

Complaint as though fully :,Cl !orlh at length here1r.

          44            I he afr1rf111-·n 1oncd ;1rt)111,,c::, :ir.d !eprescntat10ns made by Defendant to


Plaint1ffwt:rc rntendcd to induc.c Pla111t1fftu enter mto an en1ployment relationsh1pw1th

Defendant a11d forego other employment opportunit1es

          4S            Plaintiff reac;onably believed and relied upon the aforesaid promises and

reprc~entat1uns and wi1s t:1ereby induced to enter mto an employment relationship with

De fondant and :·or~go other ernp O) ment o;,pnrturnt1es

          46        T:1e aforesaid act-:; :.1f Defendan: wer~ intent:onal, willful and in reckless

disregard of Plainti r:~ 5 nght:- and intere<.t,;. and          wf'rt'   c,nmm ined with the intent to deceive

and to defraud Plain:if':'

          47        /\5    a d11 cct and prnx 1111atc rc.:.ult o! Defendant ·s v. 111 ft..l ano mal:cious acts

Jf deceit. m1:;1 eprc<:cnt;it ,nn       t111d   fraud. f'!am:1f: suffered severe cmot,onal and

p!>ycholog1cal distress, d1sco11:fort, embarrassment, injury, pain and s1.1ffermg.

          48        As a further direct and proximate result of Defendant's willful and

t1"\alic1ous :.ictc..   of deceit. ·111!:>reprcc..,:;ntat1on and fraud. Plaintiff has suffered a loss of

earnings and n severely d11111nished earnmg. capacity lo his great financial detriment




                                                            9
   Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 19 of 31




       49      Ry re,1~on c,t'rhL· \\ill!ul and mal1c10us acts of Defendant, as aforesaid,

Plaintiff is entit:ed to pun1t1ve <lc1111dg<::s. in addition to compensatory damages. both of

which he hereby clauns of Defendant

                                          COUNT II
                        (Pa Common law - .'Vegligent Misrepresentation)
                                 Plain tiff v. the D~fend,rnt

       50     Plaint I ff inc.JrpnratC'.:, h)· reference        paragraphs ! through 49 of this

Complamt as though fully set forth at lergth r.ereir.

       5 l.   The aforeinent1oncd           promm;~ and         representatw11s made by   Defendant to

Plaintiff :,;;rvcd 10 nducc P!amul" to c,tcr into an employment rclat1onsh1p with



       52     Pla1n11ff rea::.onabl:,, bel,e,ed arid relied upon the aforesaid prombes and

representallom, anc v.as theret'>y mduced to enter into an enplo:yment relationship with

Defendant an<l forego orhc1 crnploymen1 opportunities.

       'i1    Defendant made these representations and act1veiy concealed true

information at a   11111~   when   1l   knew,   lH   ~hou:d have known, because of its superior

posn1on al knov,!edge. that the ;a1gcts set             in   tr.c contract with Comcast could not be

adl!eved. and funhcr that said c..ontract was ;:.uhject to yearly renewal.

       511.   As a d1rec1 and proximate rc$ult of Defendant"s negligent acts of deceit,

m1srep~esemat1on and fraud. Plaint I ff s,1ffered severe emollonal and ps:,, chologtcal




                                                         10
   Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 20 of 31




       55      As a further direcl anc proximate result of Defendant's negligent acts of

deceit, m1srcpresentat1on and fraud, Plaintiff has suffered a loss of earnings and a

severely rlimrnished eammr tflracity tn           r1, gre;:it   lin~"'tc111l detriment

       56.     By reason o:· the 1egllgcnt acts of Defendant, as aforesaid, Plaintiff is

entnled t,> runiuve dc:1magt.:,   1n ad<l1l1(Hi .o ..:011rcnsatory          damages. both of which he

hereby cla11ns of Defendant

                                    COUNT Ul
               (Pa Common law - Breach of Contmcl/Promissory Estoppel)
                             PlamtilT v. the Defendant

       57.     Plaintiff incorporates by reference Paragraphs I through 56 ofthi~

Complaint as though fuily set forth at length herein

       58      In accordance. with .ts direct rcpresema11or:s and promises to Plaintlff, the

Defendant knew ,)r should have knowr. that Plamt1ff wo;.lld be reasonably induced to rely

on its premise of employment as a for~said




was in:ieed induced to lea.c hr~     p·10r ro~llr0n of crnp:o;,m~nt            as a re,;ua thereof

       60      ;)efendanc failed   :o upho:d its promise t:) employ Pla1nt1ff.

       6 l.    As a d 1recL und p1 ox1ir.ate result of the Defendant's fm lure to perform in

accordani.:.e with tts promises, Plain tr ff has suffered economic damages.

       WHEREl<'ORE, Plamt1ft demands that Judgment be entered in Ins favor and

against Defen<laat in   <ln amount   in   exec:,:-,   of $S0.000    rr:   economic damages and

compensatory damage!-> !i.)r t"notional <.11:.mc,:.. together with costs, interes:, and attorneys'

fees
                                                       11
Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 21 of 31




                                JU ~_y_p EMAND

  Plaintiff demands a tria! by jury.

                                       SIDNEY L. GOLD & ASSOC., P.C.

                                       /s/ Sidney L. Gold, Esquire

                                       SIDNEY L. GOLD, ESQUIRE
                                       1.D. NO : 21374
                                       1835 Market St., Ste. 515
                                       Philadelphia, PA 19103
                                       {215) 569-1999
                                       Attorney for Plaintiff



  Dated: September 16, 2019




                                          12
  Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 22 of 31




                                       VERIFICATION

       I hereby verify that the statements contained in the attached Complaint are true and

correct to the best of my knowledge, information and belief. l understand that false statements

herein are made subject to the penalties of Title 18 Pa. C.S.A. §4904, relating to unsworn

falsification to authori6es.


                                                          , . II                    "'
                                                         "1..                  _..,,..
                                                        1-j+--.     ;r        .
                                                    - "-~'--       ~-~--.----
                                                    ':\NTONIO ROMERO. PLAINTIFF
                    Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 23 of 31




(~,M                                                                                                                                                  Antonio Romer<> <tony rom•ro@apr911 n•t>




Outstanding Questions
lltn s•em <1l"" s1em@p<.&'ctt<,0fe con,>
                                                                                                         ------- ---- -
T(;. A,1[00.0 801••v•O ""lV•Y1v11,u,,v@d1,.1,1 • 1 •·\:"t,.


  Hey -or.y Me•ry C1'">S('11a5'
  $eao-,y d-.l':,wen ii\       ,ov•
                           tt:)l,.!{fN Rf:'~ CAPITA\;.'\


  Hsri:>y New ve.-,•
  'le   1




  «an Stern

  ,9,z      !>4   \noo   Jll




  On Sun, Oec 24 2011 at6 1a PM Afl\()'110 Ro=ro ••Cl'l( 'Ot'"Cl\.'@e~,9·, "'"'" wr()t~
        K 11e,,




    1) Pr,1 rt,eck.11 • 'it<tt•an sad pay<:het:l<> are ''>1Sl•ed r»•rno<W,1y ni,t (.r,4,cn I •eca•i ..,, •<'.t> 1ay, Al 15, I'm Pai<: 01-111ott r.1y o,, ''"'• , su, and tll.<.r day ('If 1h" rrv,mr
    ul'litss tilOffl dates are a week<!fld or l\:>h<!av ,r •r,h<Jl ~e !'rn pa10 t,11 l,Hl• oark111g day Lefore -s. G,JMJk.,;,re tl•e mmt? Y[S SAME. 0.A 1cS ;"'1: i..;Si,
    •s; NH A~ h >AYRO,I. P,OV'OE ><.)

     l) P11y peroo Ase pay c,,.,~·ts petd ev ·,e..,· (e :, a Jar ~ 1 :;,ay<hOd<                  ,'l(•voa:s hJ<.rs wo•1<eJ C•otn '"le   ~   Qf\iiir previous pay,:.'iecl\ lo Jar ~I) or ~e uiey paid
    ..,..... irf'"'~rs:? If,,... at·Aa<lf. r'\(ww fa,'? \.'Vt= DA" S.QJ..i lHt- t;4\ ! 14 OAY~

     r Bo-..;s 1s b?r>vs pa<d .n "" am,.,.,. •v"lp ~I.I"' c,, a,v,oc.'<J .iv111e,,,., ll'frlal ""t•e peflo-J coveroo b~ ne l)or,14s payr,,ent{s)? A! F 5 I <oo.1>ve 11 14'1'. 101,1,
                                           '3 ti-.,. ¥"""' !\ 1h.,. f'.iJ''''Ui ,,r.vif'ru-d -"Ge i.i,.,e ,;.a•e-"\Ocr ~ua11a, at'\Q t)on~ •.£i pt,.1r! 1n fl\h 2hd pnych@G'.k o· tttc fo{h.M'F~ "1""¥'1u
    h(}"t1.~& ,_,ate ir, r ..... a~Pr-., JHlyf'?'\H"4s. r)l
    log '0 pa,,14130 'lO ,)lil,O 7131 :10 pa,O 10')' 40 Pi!IIIJ 1':31, BONUS 1Sf'AI'.: OuAfHE1<1.Y \NE TRY TQP/.IY!T ASClOSE ·oTHf €NO Cf Tei(
    PRfVlf.)\J:i \JIJAIHf"!




                                                                                                                                                                                                       4 \ ){',•·,




                                                                                                                                                                                         PLAINTIFF'S.
                                                                                                                                                                                              EXKl81T
                  Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 24 of 31




4 t 8,...._er.:1 1 5,.,11 -..ave '\O ,.,tor :nat,or, or, t--et\ef,t~ !< 1~ow "¥10v art v-.O·"< 1'{; or a r'(!Jl;N n ... ,.. pf i ,."¥: 1ta,,.... !t-\J }Cv <'>nt :h"ClQ$:( ,vsr ytH thd wt! htapetvt,y go d'\to
r~Ct betrte er in.,;,rtl., .rite; i ~ :ar1 a",\'f >hill tA? >~tW' 1.t a0 t.11t' <ufl@t' I ('ll-d•' !:.u! cart u' ""3.'\t <;if.!-1 a COOy )t i ~ U rtei,r• OOl'\ehnS, S-0- i C,!:f\ pian a1cetY'<1tt'l9ry? AJ$,Q
,. ,1, · · ~ t,e t    '·'>
                        Vt cfft, t.v-,: tf{.ll• ldy l P ,o, •nf'JP 8 '*"3ftif S V tr- J( t'\ t-.( (' ,- ;;             v.,,
                                                                                                                       le 1 "<t 1',.,t ' Ci.Y • l//t A~E "'iCt'IG- r:, r:r~ l k P.S. JF' JANUAKV
/,·Jti;-A'l \4, ..-;: )\.~ ~"'Mt'J('-. P: '\t,,, ·,,r"'~ {,...,,-,.[..'t..i;:;r ... ~, '\4•" ',;'t"rf..    1,~ d·,.,,.rnv .. ~~, r "1~: ::AM•t.v 1/"Jr-....ACl\.P')I!' s•ioo r . . uSA,..SO
if\,._, •,c.:.'50tN'A, J.'"'41i·..t1<;.JQ~ Nf J'v1:l A,.~"':f",f'*~V" A V'Af>"· ,(.' ;:- ·t~t fM . . . (ilf ~t~~Nft-1{flVitt,"t f( 40 Klt>O,,IJJ. TQ-&"!6 Ct' t"iF
£A;,,AJ'.lY tANi.. 1P.thAJ0tA'                 v('!\'ft~(if'f;.¢\.''I 0A"I''


~!   40h t:1en~1,1s · krtow ""' · ,"J',catec ,o, a ·e ~t•t •>'<'fK ·Jg iY the, M, · • d'lll ".ai •t;Q,e •S ) ora >'">ed match are 10\, arue tc p,(Mt.l" any moce ~eiaits Of' he
                          .,~Mt1'9i' Ove- ,(_,
plan.~ fTV.ll-<:J,,, (';Jill"' .J                              "°'
                                                  f 1t,vr0, l. 'n»~& l Wtl 1 'kt"-ty rwea lO c;h1nge '11)' ;' 5 \~.O(itritlvtlOf,$ a,. ea,1 ('I '•n :tast oa,cnec:k:ft) d) Jan11a~ ~                         se:
,aoVE
6; fqc.,prt"en•           \t\h'At .,11l ,,, ., oohorta; reg-an::ing C'\f1.·V"',eut'>     wi.1 Gu.:Ai1w·f!   :..trt!   pn.1v~tJ 11:g a ,apiop o· sttper-.a   ro, Put\.h&St"-g a   taptop? V\ihat abovt n c-.11 phone
,if OIOr  SO!MCes'> I 'n CIJH&,,Hy ,e11an1 00 "'l !'5 <$$1Jil laptop wlc,ch .,,,, heve to be f<l!t.fl•id wl'\eti ' itd,'11 ~                          s
                                                                                                                             V .),_; \/'>MI GF T A e,AP! (.\P (WE uSi.•ALL V
•A{)RI\ V.~TH OH.LUR ,1rrtE Y:)l,~ CHOIC.C r()U\l\,1Lc C"T I! Ql'l 'iOlJR r:H:'l f.)JIY CH~ PHON( 1SBY00ANOYO:;CAN(ll.:T
flCl'-'liluf<SM( NT! OH :wtc,r ,(, !:.X"'tNS!:S <IN l E::icNA, ~ 'Y \NE t•.Sf S,.A{:K so r.O CJV..flC,€ f OR .\'11 f RNA, 1()/;IAL C.:AL~S'

l) T""' u, . me 1ern1s ol ,me of' ,, 11')a otfe, ,.,11,e, '""P'Y slated 'S days tnr. :, 1;.c.k days 1·m ass1.r•w,g 1u ,s typlc..11, "' Ille \JS J\lt ;tel< day& al'l!i 9'an111G ""
11w: ,..,, ol tN, year o»<J ,,,c ,,s,: lne·'"' <>• loae tl'\em Afl<l I a,~ ,u,,.,,-.. ,9 1·,e ,.::, ueyi. ~·e ~,,,ntf!'cf                6,"
                                                                                                                          i;e;.l.ly •ffll! ot !\il'l,s i,er pay pef!O('l Can I ,011-ov,1 0"'.fiHi"
and 11.10. whs1 ;s tt~ f'>llx,nvrr accn,.a? A I"$ 1get 6 65 ~ov•& e'<'llr, Pl'Y ;)ern:,d ior 2C ca•s a vca· a"ld c..., oollec! t,p 1n ?An l,(lurs :llJ days) tal.Al n,..... off
t,et~'havs 10 .iw11,>r w,:.e,t 'lf'Ji. AR£ Ft[X1!3Lf                   l vQv(,/\"' USE. .r "IH0!:0 MC'Rf TH["' YOU 11.<\'/f.. l"I V0Vr.C\.RReNT 0A,AJll:'.:E
MAXIMUM ACCUl'l.Al ,s lO DAV$ /St' vo,; ::AN T l'V-"1 v·c.., ,; )AVS TO • .. r ruaON-NG ,r A~ 8<..'" ~)I, v'JI• • "'et:D TOUbt If U\.t<,N(, '1-11\:
YcAR

tn I t,ot1{;f~:r"* 1 .Jrtu,ocrH1.,. ~·vQ 9 f•Jt~O "0 <d:svt t ,.;~Ad pnt"-vt 'Y c,, tJt 1'1>:)f,oay, {l\iev. "'~!HS P,c$1de•"t!t> O«Jy Mernor~I U-ey ,MeJi&ndet\e,e Vay ubor ~~v
 '• a•'<SQ<Vt,g Dov :; ay alte• • h<i•••':l;J v•,v;; Ct\,,, 1'1.3$ .: vt! ,t SU";;~, • 1A!lt11Tt' "') c,114n(la, 'MIi l<i<tttY folluw Cort',C,;;srs w'IICh ls Ol'lly 7 oa;& iu Ir <'OH.~•
,f'lc•vo.> '.M <la, aft~· I ~""'"II """.l O• (J,<.Sund~ F-., a .. ;J S-";)DS Mitt,,. l .-1°0, 1\,/\1) Oa• m lll"'v<'ll)' !rr l-'re,$id(lr!'s Day r f"~br,,,,ary ~ul consitienng
!\11utn1r-:t\tfil t'\f,t.)lrt~ ly .;..lt't"IVi .,...... tr"> u•,aygi .,.. t\l<v4i"rnb,Qr Ov4/ tti.• 11"¥tJ ~·dat ,O;l'h! r w,J GO fr"i: Te} 1\...-v ovo., M,aiilfl ........ triw t(ur~t il beillll a,S.k.in:g wtt-at 8:Jt'
the QQit'!IV/?0 t;S t>Olidays t)r ~ S (lc.arc,co"e £.mµIOytt~• ,VF GIVl- '0                                   QAYl,




          1   N-      vea' s Day tMordav .n,,·,,aiy •                  JJ' t>)
      '       P,rfi";,nt)nf ~ r);i,; (kJ tf'\(d''{ ; e{ "U3:")i'     ~9 )\_. '\~,
       ) Uuou t,. f10-4V ,,.)hil-G rl!L Jk Mn,,.j,Qv :, Tf03y                  ~ £\ '"'""· jl.,   ~,
      4  lv'eonnna 1 'lv ,.,.<',oa. Ma,/!.l l.15'
              lnde·..,-f!'ll\'i;>''\.8 !,NJ;   ."v'Vedie~d.ly ~· v 4 l t
         aJOI\ ·ay Mo·,oar ~e.n,,1 r,,r 3 J/'J' 8
      (l ·
      7 >,a,.l\s.:;,,,.~g r,a.,, :hu,s.oay N,Nen-1:w                       n     t011
       6 O.ty Af\~r T"lankcyv,r,9                   t•
                                                <ltlr '<'>""''•tit';/} .',>l/l
       9 ,;,,, 11''1'llltl t ve 1Mc.na2; Oer*•1'1b<"' ?4 :.uiti
     , u '.':111 s'.ll1,1} -,.,~ (1,,,, ..o,v [•eCl!mtl('r ZS 2c13,




                                                                                                                                                                                             ( • -.v I I)                    .,,
               Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 25 of 31




9) S1o::11 OptlQ!,s.         Cao 10v cl:mfy l1'.I .an91111ge v! me s10,·, opi.or !I'"' Ji,, ~NW"• m, s1a,1 da"e o' Janva;y ':,? · ,r,cte"t;tand wtl. reOiil•ve 25,>;, Oil JaNll/Y ''5
2C19 Ind 1>111         it1e, w,11 vesl Q .,,vier y over :"<: riex: 3 rear$ l:lvl .vas :oruvs.)13 ty 11',e .ang..,age "lit ll><i! e,o of each ca,1:woar ,;iua'ler ::orrif'lt'nong wllh fJ'la first
qtJanrr oner        ll'le lllSl .,-.,,vers,ary ke.iu OM way. , " !le 2'.l'II. ~,1ec1 0" Ja>varv • e ~OHl. &/\d 31 }~% ve$rt"e on J,p,u 1 21> H> .vll!'I , 00% w,t<i:4 or,
•21'.!·12021 anc:! ""a<! llf•<>lhi,, w;,y, I .l bO 2(,'Y., ,os1ad <D ,an•,•ry 'I:> 2,)'!l t>d "'""' bt' l1 2~'11. >"t<t!il"<l ;11Ul Jvl) I and WOntl:>e •OQ'f., vtlSltW o.,flld MJr<,J'\ 31
2,n TH1C::1S "')'Mf>LE ONE -lVO•J v\,IL• }I~ 1$1\;vts:1 ;) Lt-. ..,aj,, 1 (, 7~m J\t,j'} r ....... '.lN &ACH 8€:GlNIIII(., OF AQUAR.!:'RYOuw:u oc
Vt.S1EC AN ADO l10NAl 6 Wo/o                    ~or.    12 QLA~ '€ ~s rt!:: ;'f'RI!.. ' J(/1$ N~Y' JCl!l                                                  •25'1'. 0~ Y01,,R T'OTA. GRANT Af TER                          nu: ,.Rfi Y>AR
CLIFF • i,%          or    "OUR ::)TA, GRANT             r dR NG : "' NIX ! \ Yf. ARS J\.,Ail T(Rt'(
tO} Sloc":1t Puf't..1'1.a:Mc. 1 f'l'l :,.;itt'U.tng n<;1f bvt rt94i0<i 1 '0 a&k 10 co-,,,ftl'f""' .l"Y'"VllY                   •-&   trt.c·e ary o,pt«;.n to rt,ff\ve--A!/blJ-Y etu,e"llf ,n ctvdilon IO                 thOs.e ::,puons gran1ec tO
me? 1'111 a blg propone11 o• eM,,.Oyee owr,e,st•p a,d .-11, ir,~w"g 10v. of my par per ,e.a· ::.ad< ,,,to f-5. tl'lo...gh ,U a Pl.lbhc.lv traded CO"'l)$rly ;5 wH
a•,eaor $l!t-up tor•" e,,-,p1ovee slCCk pv...-~'\He ptan :.UR'<t "1, 't '<,: A,! S fOSK QPTiONS ARi: RE SERVEO • OR ~J Tl.JI{~ KiRE S ·) :)I< Tt1(
0·HEQ 1-\ANC, w;. .... r.1v, ... r M()R,' {)Pl•ONS •N SP£<::,,(' C',ASF S {PROM()i•O-.& txc::..uf.l'. :r SCRvtCe f'l'>j0 ')~ • YfAf?S )

l 1) S1ar1 0.31e{s) . 1 M.r\O'W faff I' wtl b'1 wo~,··,a Ofl tttfve }l·ariyerr...e" $ w te:1 Av•v ;,•,,i astt..iJ'1-t t\e wt.J ~ ~n toiJCh 10 U'\& l\8:<t few, days C.an yet. oor,fo·1n t'n,
                          ~.,,w 1 ,af"r,. II"' t-?t Aviv:> "Jv.--:V.• r..a« "'l").tfl<.ce,1 t,q,e" ""'d $.S fai ,n. '""''I t."l• ':'.tnff." a, d aC'>~<hfle Y\'lt,I''\ th,e-,n? \'VE ""'E.fD 't'.)lJ IN t5RAE t, P .)t(
af'l'tlei,mt11Jr" '.tf"h,.t111IP
1owoq1<1"1G UJWS •OH fRA,i-.-,,t, ·,1>Jr V',!l''.f';.><, '>ueJ )t,, .,.. . 'i'ii;AY , ')MCAS' ,s F .(<>E1,., ...... Yi), BEvJN•'IG or rfSAUARY I> vou CAN
:, "'" a.""''    ,..,>< 1vJ! J : "-"'l't I{ A>.; • , ~h.,' ,,r,.,                    s,.,,•.
                                                                                       ,A• . )'< , ..; , " "-A ·1 ·ii· 1<"' 1.\ Wl,, SE Ault. 'O ><Av( r, •• , vt~ n.Nc W:E KS AND YOu
</'Al   "l" 11.A(K. n, 1~<;f1Av;:. t.Jr-..1 \,Vt- ·.r,.r, t.Jrt~ .. ...._, ,J>- ... t ,. <.(ttJt ··t,,w

r·,«u $ ao 01 {rt( OAG $ I Cat'\ tr Ne Of at ,;,_r ~      11}..)•""\(tf"·'   •   ~,e -& .... \; ..   b!l:1 d h,it......   T\   i~d      ' I ·{',   "'   l)f   °V)t' T"   1I ljf   v(\.;   j,\J   ow .. f. Ea t-Rt'.. t TC AS,< tf' SOME. TMIN(J tS
'10 f Ctl AR ,...AP!>Y 'IF W YF A,<

Tt)t,ri~'

fr)f'ly Rorneto
       Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 26 of 31




                        L'~ITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PE~NSYL V A~IA

 ANTONIO ROMERO,
                                                       CIVIL ACTION NO.:
                       Plaintiff,

        V.
                                                       NOTICE Of' COMPLIA~CE
 GUARDICORE, INC.,                                     WIT~ 28 U.S.C. § I446(d)

                       Defendant.


 TO:    Clerk of Court                            Sidney L. Gold
        United States District Court for the      Sidney L. Gold & Assoc., P.C.
        Eastern District of Pennsylvania          183 5 Market Street · Suite 515
        2609 U.S. Courthouse                      Philadelphia, PA 19103
        601 Market Street
        Philadelphia, PA 19106


               Pursuant to the requirements of 28 U .S.C. § 1446(d), on October 22, 2019, a notice

and petition for removal, a true copy of which is attached hereto as Exhibit A, will be filed with

the Clerk of the Pennsylvania Court of Common Pleas, Philadelphia County, Civil Division.




Dated: October 22, 2019
         Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 27 of 31




                          IN THE UNITED STATES DISTRICT COGRT
                      :FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ANTONIO ROMERO,
                                                      CIVIL ACTION NO.:
                          Plaintiff,

          V.

 GUARDICORE, INC.,

                          Defendant.


                                   CERTI.HCATE OF SERVICE

                  I hereby certify that on this 22nd day of October 2019, a true and correct copy of

Defendant's Notice of and Petition for Removal was filed with the Court and served upon the

individuals listed below, via E-mail and/or Overnight Mail.


                                         Sidney L Gold, Esquire
                                       1835 Market Street, Suite 515
                                          Philadelphia, PA 19103




4846-5409-7834, V 1
Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 28 of 31




                                                                          !
                                                                          ;
                                                                      ~   i




  EXHIBIT A                                                       ·       1



                                                                          '
                                                                          I

                                                                          I
                                                                          '
                                                                  !       I


                                                                  !       .




                                                                  l
                                                                  I


                                                                  !       !
                                                                          I
         Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 29 of 31




Marjorie N. Kaye, Jr. Esq. (Bar ID #315093)
Kristin L. Witherell, Esq. (Bar ID #325594)
JACKSON LEWIS P.C.
Three Parkway
1601 Cherry Street, Suite 1350
Philadelphia, PA 19102
267-319-7802
A1TOR.1\l'EYS FOR DEFENDANT

                            IN THE COURT OF COMMON PLEAS
                                OF PHILADELPHIA COUNTY

 ANTONIO ROMERO,
                                                      Civil Action No.:
                         Plaintiff,

         V.                                           NOTICE A~D PETITION FOR
                                                      REMOVAL OF A CIVIL ACTION FROM
 GUARDICORE, INC.,                                    THE COL'RT OF CO:vIMO~ PLEAS OF
                                                      PHILADELPHIA COU~TY,
                         Defendant.                   PE~NSYL VANIA


 TO:    Clerk of Judicial Records                     Sidney L. Gold, Esq.
        Philadelphia City Hall                        Sidney L. Gold, Esquire
        Room 284                                      1835 Market Street- Suite 515
        1400 John F. Kennedy Blvd,                    Philadelphia, PA 19103
        Philadelphia, PA 19107


       PLEASE TAKE NOTICE that Defendant Guardicore, Inc. ("Defendant" or

"Guardicore") forwarded for filing its notice and petition for removal of this action to the United

States District Court for the Eastern District of Pennsylvania on the 22nd day of October 2019. A

copy of the notice and petition filed with the United States District Court is submitted herewith

as Exhibit A.

       PLEASE TAKE FURTHER NOTICE, that Defendant hereby files a copy of its notice

and petition with the Court of Common Pleas of Philadelphia County, Pennsylvania, in accordance

with 28 U.S.C. § 1446.
       Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 30 of 31



                                          Respectfully submitted,

                                                       EWISP.v , / '

                                    By:
                                             ODO N. ~ ~ ' . _
                                          Kris( L. w· herell, Esquire
                                           ' ee Parkway
                                          1601 Cherry St., Suite 1350
                                          Philadelphia, PA 19102
                                          T: (267) 319-7802
                                          F: (215) 399-2249
                                          marjorie.kaye@jacksonlewis.com
                                          kristin. witherell@jacksonlewis.com
                                          AlTORNEYS FOR DEFENDANT
Dated: October 22, 2019




                                      2
           Case 2:19-cv-04932-NIQA Document 1 Filed 10/22/19 Page 31 of 31




:'vtarjorie N. Kaye, Jr., Esq. (Bar ID #315093)
Kristin L. Witherell, Esq. (Bar ID #325594)
JACKSON LEWIS P.C.
Three Parkway
160 I Cherry Street, Suite 13 50
Philadelphia, PA 19102
267-319-7802
ATTORNEYS FOR DEFENDANT

                             IN THE COURT OF COMMON PLEAS
                                 OF PHILADELPHIA COUNTY

 ANTONIO RO:vtERO,
                                                      Civil Action ~o.:
                          Plaintiff,

          V.                                                      FILED
 GCARDICORE, INC.,

                          Defendant.

                                   CERTIFICATE O.F SER

         I hereby certify that a true and correct copy of Defendant's Notice and Petition for

Removal of a Civil Action from the Court Of Common Pleas of Philadelphia County,

Pennsylvania and this Certificate of Service were served upon Plaintiffs counsel, Sidney L.

Gold, Esq. at his address located at 1835 Market Street Suite 515, Philadelphia, PA 19103 via

overnight mail, on this 22nd day of October 2019.




                                                    - .-L~·l;---
                                                        \aye
                                                    Marjo ie N.      (PA #315093)


4829-7486-8906.   V   1
